Case 1:20-cr-00016-LEK Document 27 Filed 08/31/20 Page 1 of 3               PageID #: 120



ATTORNEYS FOR FREEDOM LAW FIRM
Bishop Square Pauahi Tower
1003 Bishop Street Suite 1260
Honolulu, Hawaii 96813
(808) 755-7110
Fax (480) 857-0150
Marc J. Victor – SBN 011090
Marc@AttorneysForFreedom.com
Attorney for Defendant Henry Malinay

                        UNITED STATES DISTRICT COURT
                                   DISTRICT OF HAWAII
United States of America,                      )   CR20-00016-LEK
                                               )
                      Plaintiff,               )   STIPULATION AND ORDER
                                               )   CONTINUING SENTENCING
vs.                                            )
                                               )
                                               )   Old Date: October 1, 2020 @ 2:30
Henry Malinay,                                     New Date: December 10, 2020 @ 11:00
                                               )
                                               )   a.m.
                                               )
                      Defendant.
                                                   Defendant Not In Custody


            STIPULATION AND ORDER TO CONTINUE SENTENCING

       IT IS HEREBY STIPULATED by and between Assistant U.S. Attorney Kenneth

M. Sorenson and Gregg Paris Yates, counsel for the United States of America, Defendant

Malinay, through his attorney, Marc J. Victor, Esq., that good cause exists to continue the

sentencing currently set for October 1, 2020, at 2:30 p.m. to December 10, 2020 at 11:00

a.m.

       Good cause supports a continuance of the defendant’s sentencing to properly

account for and credit the defendant for his substantial assistance with the Williams

matter. The defendant testified at the month-long trial in Williams and Anthony

Williams was convicted of 32 counts of wire fraud and mail fraud. The defendant has
Case 1:20-cr-00016-LEK Document 27 Filed 08/31/20 Page 2 of 3                   PageID #: 121




also agreed to provide further assistance in the event that his testimony is required at the

sentencing of Anthony Williams. Sentencing for Anthony Williams is currently

scheduled for October 26, 2020. A continuance of the defendant’s sentencing to a date

following the sentencing hearing in Williams would permit the government to more

completely credit the defendant’s efforts in a motion pursuant to U.S. Sentencing

Guidelines Section 5K1.1.

        In light of the foregoing, the parties jointly request and stipulate to a

continuance of the defendant’s sentencing date from October 1, 2020 to December 10,

2020.

        DATED: August 31, 2020.

                                             Respectfully submitted,

                                             ATTORNEYS FOR FREEDOM LAW FIRM


                                             /s/ Marc J. Victor
                                             MARC J. VICTOR, ESQ.
                                             Attorney for Defendant
                                             Henry Malinay


                                             KENJI M. PRICE
                                             United States Attorney
                                             District of Hawaii


                                             /s/ Gregg Paris Yates
                                             Gregg Paris Yates
                                             United States Attorney
                                             District of Hawaii
Case 1:20-cr-00016-LEK Document 27 Filed 08/31/20 Page 3 of 3           PageID #: 122




                         ORDER CONTINUING SENTENCING

       The above Stipulation Continuing Sentencing is approved, and the agreements set

forth in the Stipulation are adopted as findings by the Court.

       For the reasons stated, IT IS HEREBY ORDERED:

       (1) Continuing Sentencing from October 1, 2020 to December 10, 2020 at 11:00

a.m. before Judge Leslie E. Kobayashi.

       DATED: August 31, 2020, at Honolulu, Hawaii.
